Citation Nr: 1526455	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-43 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a service-connected skin condition, to include scar, Mohs surgery for basal cell carcinoma, squamous cell carcinoma and actinic keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1973 to May 1987 and from September 1988 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for residuals, actinic keratosis, basal cell carcinoma and squamous cell carcinoma and assigned a noncompensable rating.  In August 2010, following a VA examination, the RO assigned a 10 percent rating for a scar on the Veteran's forehead due to his service-connected skin conditions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To seek additional records and to provide the Veteran a VA examination to determine the current nature and severity of his service-connected skin disorder.

The RO has found that the Veteran has residuals of actinic keratosis, basal cell carcinoma and squamous cell carcinoma that are related to exposure to sun during active duty with the Navy.  The Veteran was initially given a noncompensable rating for those residuals which included various lesions on the head, arms, hands and feet that had to be excised.  

The Veteran contends that due to the recurrent treatments he has had to undergo to continuously remove his carcinomas that he should receive a higher evaluation than 10 percent for the scar on his forehead.  See October 2010 Form 9.  In his Form 9, the Veteran mentioned his history of carcinomas and keratoses and that he continues to have them removed adding to the scars on his body, to include face, neck and arms.  

In April 2009, the Veteran underwent a VA examination.  The examiner identified skin disorders of the hands and feet and skin cancers of the hands, head and arms.  The Veteran indicated treatment with topical hydrocortisone cream during service.   It was indicated his condition had progressively worsened over the years.   Dry, scaling, cracking dermatitis with residuals was noted, as well as thickened warty plaques on the hands and feet with frequent loss of finger and toenails patches.  The examiner also identified basal cell carcinoma on the forehead, left temple and right arm and indicated lesions had been excised.  It was indicated that in June 2008, he underwent Moh's surgery on the right jaw for squamous cell carcinoma.  It was also indicated he had a lesion removed from the left forehead for basal cell carcinoma.  Squamous cell carcinoma and basal cell carcinoma treated by Moh's surgery and excision were indicated to be conditions requiring treatment.  A physical examination revealed hypopigmented patches to the right jaw and left forehead, residuals of Moh's surgery with no disfigurement.  In addition, a mid-forehead 4.0cm x 3.0cm cross shaped healed hypopigmented linear incision, right deltoid hypopigmented plaque residuals of excisions of basal cell carcinoma was identified.  The examiner also noted actinic keratosis on the bilateral forearms, hands and feet.  The examiner determined that squamous cell carcinoma and actinic keratosis were all at least as likely as not caused by basal cell carcinoma which had onset in service as a result of chronic sun exposure.

Where the evidence of record does not adequately reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Given statements that the Veteran's disability has worsened over the last 6 years, the Board will remand the claim for a VA examination to adequately evaluate the current severity of the Veteran's service-connected skin condition, to include all residuals of actinic keratosis, basal cell carcinoma and squamous cell carcinoma.

The most recent treatment records are dated in 2010.  On remand, recent VA treatment records should be associated with the claims file and the Veteran should be given the opportunity to provide authorization for VA to seek private treatment records or to provide them himself.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment pertaining to his service-connected skin conditions that are not already of record.  Request any records properly identified by the Veteran.  

3.  After records are obtained to the extent available, schedule the Veteran for a skin examination, with an appropriate specialist, to determine the nature and severity of his actinic keratosis, basal cell carcinoma and squamous cell carcinoma residuals.

The examiner should review the claims file as well as the criteria for rating skin disorders under 38 C.F.R. § 4.118.  

After a review of the medical and lay evidence of record, the examiner should specifically provide opinions as to the following: 

a) Whether the Veteran's skin condition has resulted in any of the eight characteristics of disfigurement of the head or neck as described in 38 C.F.R. § 4.118, DC 7800.

b) Whether the Veteran's skin condition has resulted in any scarring and, if so, describe the scars, to include their length and width, their contour, their texture and whether they are painful or unstable. 

c) The percentage of the entire body and the percentage of the exposed area affected by the Veteran's skin condition.

d) Whether the Veteran's skin condition requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the frequency and length of that therapy.  All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his skin condition and what impact, if any, those have on his occupational functioning.

The RO should ensure that all information required for rating purposes is provided by the examiner.

Any opinion provided should be supported by a full rationale.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Thereafter, readjudicate the claim.  If the claim is not granted to the fullest extent, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




